Clifford F. Brown, J.
This appeal raises the question whether a municipal civil service commission is empowered to hear appeals of employees whose pay is reduced1 as the result of a shortened work week due to economic conditions.
Municipal civil service commissions, as authorized in R. C. 124.40, exercise the powers and perform the duties prescribed and conferred upon the Director of Administrative Services and the State Personnel Board of Review, with respect to the civil service of the subject city, its school and health districts. The statute specifically provides that “[t]he procedure applicable to reductions, suspensions, and removals, as provided for in section 124.34 of the Revised Code, shall govern the civil service of cities.” Under R. C. 124.34, in any case of reduction, suspension of more than three working days, or removal, the relevant order must be provided the affected employee and filed with the commission. Within ten days of filing the order, the employee may bring an appeal before the commission, to be heard within 30 days, to result in affirmance, disaffirmance, or modification of the judgment of the appointing authority.
Appellant contends that the civil service commission’s jurisdiction to hear appeals from job actions is limited to those taken for disciplinary reasons, relying on this court’s holding in Curtis v. State, ex rel. Morgan (1923), 108 Ohio St. 292. That case, interpreting a former version of R. C. 124.34, held that the statute had no application where the employee is removed on the ground of economy.2 The decision in Curtis, however, *18was criticized in State, ex rel. Osborn, v. Jackson (1976), 46 Ohio St. 2d 41, 45, in which we stated that, “although * * * [Curtis\ may have been good law when decided in 1923, [it] is not relevant to the instant case because the statute upon which the court relied in Curtis no longer exists.” We continue to find Curtis inapplicable.
The rule of law relevant to disposition of this appeal is contained in paragraph two of the syllabus in Jackson, supra:
“The authority of the State Personnel Board of Review to hear an appeal by a classified state employee from a layoff order of a director of a state department is not dependent upon the reason for the layoff.”
The authority of the State Personnel Board of Review to hear appeals from layoff orders derives from R. C. 124.03. That statute authorizes the board to “[h]ear appeals, as provided by law, of employees in the classified state service from final decisions of appointing authorities or the director of administrative services relative to reduction in pay or position, job abolishment, layoffs, suspension, discharge, assignment or reassignment to a new or different position classification * * * .” Although the syllabus in Jackson is confined to layoffs, it necessarily extends to any job action encompassed in R. C. 124.03. And since the municipal civil service commissions are vested with the powers and duties of the board of review, it follows that such commissions have jurisdiction over reductions, suspensions and removals, regardless of the reasons for such job actions.3
Appellant also contends that city council has exclusive authority to determine the wages of city employees, and that the review of these appeals by the civil service commission would infringe on that right. In Teamsters Local Union No. *19377 v. Youngstown (1980), 64 Ohio St. 2d 158, this court held as follows:
“A municipality which incorporates the provisions of the Revised Code relating to municipal civil service in its charter does not * * * divest city council of its authority to determine wages of city employees, nor does it empower the municipal civil service commission to order standardization of wages of the employees of the municipality.”
Our decision in Teamsters recognizes that a municipality need not adhere to the pay ranges and schedules of rates set forth in R. C. 124.15(A), given the power of city council to determine wages of city employees.4 Accordingly, a civil service commission has no power to order standardization of wages of city employees performing similar duties. The city is free to establish its own pay scale.
However, no issue of reduction in pay was raised in Teamsters. To extend the reasoning in Teamsters to such cases would effectively abrogate application of civil service laws to municipal employees. This we refuse to do. The civil service statutes provide an appeal for classified employees reduced in pay. This protection cannot be circumvented by labeling such a reduction “a new pay scale,” and therefore under exclusive control of city council.
Having concluded that the executive order temporarily reducing the work week from 40 hours to 32 hours constituted a reduction in pay within the meaning of R. C. 124.34, we agree with the Court of Appeals’ determination that the municipal civil service commission had jurisdiction to hear the appeals of the affected employees, under R. C. 124.40.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

*20Celebrezze, C. J., W. Brown and Sweeney, JJ., concur.
Locher, Holmes and Krupansky, JJ., dissent.

 The subject ordinance states that 40-hours per week is usually considered fulpl-time employment. The Court of Appeals acknowledged that city council by way of another ordinance specifically sets an hourly and an annual salary, derived by multiplying the hourly wage by 80 (given a two-week pay period) and again by 26 (the number of pay days in a year). Since the number of hours worked determines an employee’s annual pay, any reduction in hours must logically be a “reduction in pay.” Furthermore, Ohio Adm. Code 123:1-47.01 (42) defines “reduction” as “ * * * any decrease in compensation for an employee.” (Emphasis added.)


 Paragraph one of the syllabus in Curtis states:
“Where an employee in the classified service of a municipality is temporarily laid off by the safety director in the interest of economy and for the sole reason of the lack of sufficient funds with which to pay salaries of the entire working force in such department, the statutory provisions for written notice to such laid-off or suspended employee and for opportunity to make and file an explanation have no application.”
*18Paragraph four of the syllabus in Curtis states, in relevant part:
“The fundamental purpose of civil service laws and rules is to * * * safeguard appointees against unjust charges of misconduct and inefficiency, and from being unjustly discriminated against for religious or political reasons or affiliations. Those laws and rules may not be invoked by an appointee, where no discrimination is claimed and no charges have been made involving misconduct, inefficiency, or other delinquency.


 This court has recognized the appealability of layoffs due to economic conditions in State, ex rel. Potten, v. Kuth (1980), 61 Ohio St. 2d 321, 327, and State, ex rel. Ogan, v. Teater (1978), 54 Ohio St. 2d 235, 246, as well as in Jackson.


 In Teamsters, the Youngstown city council had passed an ordinance granting wage increases to water-department employees. Thereafter, employees of the street department sought similar increases on the basis that the employees of the two departments performed similar duties. The city civil service commission found the duties similar, but refused to order standardization. The street department employees were granted injunctive relief by the trial court. The Court of Appeals affirmed, holding that the municipal civil service commission has the same duties as the Director of Administrative Services with respect to the standardization of wages of state employees. This court reversed, based on the rationale set forth in the syllabus quoted above.